DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/04/2022 has been entered.  Claim(s) 1-2 and 4-20 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome every claim objection and drawing objection previously set forth in the Non-Final Office Action mailed 11/05/2021.
Claim Interpretation
The term “shrinkable interface composition” in claim 1 is interpreted to be met by any material comprising a powder selected from the group consisting of ceramics, metals, metal oxides, metal hydroxides, carbon, and combinations thereof that is capable of shrinking through any means.  
The examiner recognizes that claim 2 is a product-by-process limitation which, upon further consideration, merely requires that if the product is subjected to sintering, the interface layer still facilitates separation of two or more printed powder part compositions.  See MPEP 2113.  
The examiner recognizes that claim 4 is a product-by-process limitation which, upon further consideration, is merely considered to impart the further structure of the interface layer to be able to shrink in volume by 3-37% in volume.  See MPEP 2113.
The examiner recognizes that claim 5 is a product-by-process limitation which, upon further consideration, is merely considered to impart a structure that is capable of being free-flowing after sintering.  See MPEP 2113.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, claim 1 includes the recitations “wherein said interface composition provides an interface layer facilitating separation of two or more printed powder part compositions” and “wherein the powder of the interface composition exhibits a volume reduction that is a fraction of the volume reduction of the printed powder composition” which is indefinite because it is unclear to the examiner if the term “the printed powder composition” is referring to just one of the “two or more printed powder part compositions” or if the claim limitations must be met by all of the powder part compositions.  The examiner further notes that there is insufficient antecedent basis for this limitation in the claim.  The term “the printed powder composition” has not been referred to prior to this recitation and it is unclear to the examiner if “the printed powder composition” is meant to refer to one of or both of the “two or more powder part compositions” or to something else.  The examiner interprets the limitation to be met by one of or both of the two or more powder part compositions absent a specific indication to the contrary.  Claims 2 and 4-16 are further rejected as being dependent upon the indefinite claim 1.
Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the recitation “wherein said interface composition provides an interface layer facilitating separation of two or more printed powder part compositions after thermal processing” which is indefinite because it is unclear to the examiner if the term “facilitating separation” merely means that the interface composition does not disappear during thermal processing and thus remains as a layer separating the printed powder part compositions, or if the term “facilitating separation” is meant to mean that after sintering the printed powder part compositions can be separated from the interface layer and if so it is further unclear if this is meant to limit a specific property such as the amount of force required to remove a powder part composition from the interface layer, if the powder part composition needs to be able to be removed without cracking or cutting, or something else.  The examiner interprets the claim to be met by the interface layer merely keeping the powder part compositions separate in view of the specification [page 7 lines 5-14, page 9 lines 26-31, page 20 lines 18-25, Figure 19, Figures 25-26, instant spec] because the wording says that the interface layer provides separation between two parts, Figure 19 shows that the interface composition provides separation between two parts, and Figures 25-26 show that the interface layer remains after sintering rather than being removed while keeping two parts separate.
Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the recitation “sufficient to ameliorate a distortion or a cracking in the two or more printed powder part compositions that would occur without the volume reduction” which is indefinite because it is unclear to the examiner if the term “the volume reduction” is referring to the volume reduction of the interface composition, the printed powder composition, either composition, or both compositions.  The examiner interprets the instant claim to merely require the interface composition to exhibit volume reduction that is closer to the volume reduction of the two or more printed powder part compositions than if the interface composition exhibited zero volume reduction after thermal processing absent specific indication to the contrary.  Claims 2 and 4-16 are further rejected as being dependent upon the indefinite claim 1.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 17 includes the recitation “sufficient to ameliorate a distortion or a cracking that would occur in the first material composition without the volume reduction” which is indefinite because it is unclear to the examiner if the term “the volume reduction” is referring to the volume reduction of the first material composition, the second material composition, either composition, or both compositions.  The examiner interprets the instant claim to merely require the second material composition to exhibit volume reduction that is closer to the volume reduction of the first material composition than if the second material composition exhibited zero volume reduction after thermal processing absent specific indication to the contrary.
Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “ameliorate” in claim 1 is a relative term which renders the claim indefinite. The term “ameliorate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if the limitation “sufficient to ameliorate a distortion or cracking” means that no distortions or cracking can occur, if the rate needs merely be reduced and if so if there is a specific percentage by which distortions and cracking needs to be reduced, if the chance of distortions or cracking merely needs to be reduced, or if there is another meaning.  The examiner notes that distortions and cracking occur due to differences between the shrinkage rates [pages 2-3, instant spec].  The examiner interprets this is as an instance of functional language that merely requires the interface composition to exhibit volume reduction that is closer to the volume reduction of the two or more printed powder part compositions than if the interface composition exhibited zero volume reduction after thermal processing absent a specific indication to the contrary.  See MPEP 2173.05(I).  Claims 2 and 4-16 are further rejected as being dependent upon the indefinite claim 1.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “ameliorate” in claim 17 is a relative term which renders the claim indefinite. The term “ameliorate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if the limitation “sufficient to ameliorate a distortion or cracking” means that no distortions or cracking can occur, if the rate needs merely be reduced and if so if there is a specific percentage by which distortions and cracking needs to be reduced, if the chance of distortions or cracking merely needs to be reduced, or if there is another meaning.  The examiner notes that distortions and cracking occur due to differences between the shrinkage rates [pages 2-3, instant spec].  The examiner interprets this is as an instance of functional language that merely requires the second material composition to exhibit volume reduction that is closer to the volume reduction of the first material composition than if the second material composition exhibited zero volume reduction after thermal processing absent a specific indication to the contrary.  See MPEP 2173.05(I).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanaka et al. (Influence of Shrinkage Mismatch between Copper and Ceramics on Dimensional Control of the Multilayer Ceramic Circuit Board) herein Imanaka.
Regarding claim 1, Imanaka discloses:
The use of alumina and borosilicate glass powders to make green sheets and screen printing copper paste onto the sheets to make copper wiring [page 560, Imanaka], the examiner submits that it is well known in the art that copper paste comprises copper powder/particles as would have been recognized by one of ordinary skill.
The stacking and pressing of ten green sheets [page 560, Imanaka], the examiner interprets that the copper can then be viewed as the interface composition with the green sheets as the printed powder compositions, or that the green sheets can be viewed as the interface composition with the copper as the printed powder compositions.  The examiner submits that said stacking of Imanaka reasonably meets a three dimensionally printed part.  The examiner submits that the copper layered between the green sheets can be viewed as an interface layer between the green sheets or the stacked green sheets can be viewed as an interface layer between the copper layers, wherein the interface layer facilitates separation between either copper or green sheet layers by being disposed between them.  Imanaka discloses that after stacking of the layers they are fired/sintered wherein the layers remain separated [Figure 2, Imanaka].
The shrinkage rates of the copper paste and glass/alumina composite from firing [page 561, Figure 1, Imanaka] showing that depending on firing temperature, the copper paste or the glass/alumina composite can have a higher shrinkage rate than the other.  The examiner submits that shrinkage rates are equivalent to volume reductions.
Regarding the limitations “wherein said powder of the interface composition exhibits the volume reduction without an appreciable loss of mass, or wherein said powder of the interface composition exhibits a compositional change resulting in both a concurrent volume reduction and mass reduction of the powder of the interface composition” the shrinkage of Imanaka is caused by the sintering of copper particles together and the sintering of the glass/alumina composite [page 561, Imanaka] which the examiner submits involves the condensing of particles together without appreciable loss of mass because Imanaka is silent regarding any loss of mass.  Alternatively the examiner submits that all volume reduction must exhibit either loss of mass or no loss of mass and thus all shrinkage meets the limitations.  Furthermore, since Imanaka utilizes the same material composition as the instant application (as discussed below), similar material properties of volume reduction would have been expected or naturally flowed. 
Regarding the limitation “wherein the powder of the interface composition exhibits a volume reduction that is a fraction of the volume reduction of the printed powder composition sufficient to ameliorate a distortion or a cracking in the two or more printed powder part compositions that would occur without the volume reduction” the examiner notes that this is an instance of functional language that merely requires the interface composition to exhibit volume reduction that is closer to the volume reduction of the two or more printed powder part compositions than if the interface composition exhibited zero volume reduction after thermal processing.  See MPEP 2173.05(I).  The examiner notes that distortions and cracking occur due to differences between the shrinkage rates [pages 2-3, instant spec].  From Figure 1 of Imanaka it can be seen that if either the copper paste or the green sheet consistently exhibited zero shrinkage while the other exhibited the shrinkage shown in Figure 1, then there would be a greater difference between the shrinkages of the copper paste and green sheet, therefore the examiner submits that the interface composition of Imanaka exhibits a volume reduction that is sufficient to ameliorate a distortion or a cracking in the two or more printed powder part compositions that would occur without the volume reduction.
Regarding claim 2, as discussed above, the examiner notes that the recitation of “sintering” is a product-by-process limitation which, upon further consideration, merely requires that if the product is subjected to sintering, the interface layer still facilitates separation of two or more printed powder part compositions.  See MPEP 2113.  Imanaka discloses firing the green sheet/copper paste stacks which the examiner submits is an equivalent process to sintering, and further the firing temperatures are also referred to as sintering temperatures by Imanaka [page 561, Imanaka].  As discussed above, Imanaka discloses that after stacking of the layers they are fired/sintered wherein the layers remain separated [Figure 2, Imanaka].
Regarding claim 5, the examiner notes that the recitation of “after sintering…” is a product-by-process limitation which, upon further consideration, merely imparts a structure that is capable of being free-flowing after sintering.  See MPEP 2113.  This is met by the disclosure of Imanaka because Imanaka discloses compositions that meet the instant claims (see below).  Nonetheless, if treating the green sheets as the interface layer, Imanaka discloses that the glass is a fluid while sintering the copper which the examiner submits would be considered free-flowing, alternatively the alumina particles are moved during sintering by the flow of the glass and can be considered free-flowing [page 562, Imanaka].
Regarding claim 6, as discussed above Imanaka discloses the stacking of green sheets composed of alumina/glass with copper paste between the sheets, the examiner submits that the green sheets can be seen as multiple targets/supports or alternatively the copper wiring can be seen as targets/supports.
Regarding claim 7, as discussed above Imanaka discloses the use of alumina powder in forming the green sheets that can be viewed as an interface composition.
Regarding claim 8, as discussed above Imanaka discloses the use of alumina powder, Al2O3, as well as borosilicate glass which includes SiO2 in forming the green sheets that can be viewed as an interface composition.
Regarding claim 9, as discussed above Imanaka discloses the use of alumina powder, Al2O3, as well as borosilicate glass which includes SiO2 in forming the green sheets that can be viewed as an interface composition, Imanaka further discloses that the glass powder has an average size of 4 µm and that the alumina powder has an average size of 3 µm [page 560, Imanaka] which the examiner notes falls within the claimed size range of 1-75 microns and thus anticipates the range.  See MPEP 2131.03.
Regarding claim 13, as discussed above Imanaka discloses the use of copper paste for wiring which can be viewed as an interface composition.
Regarding claim 14, Imanaka discloses that the alumina and glass powders were mixed with a binder and solvent to make the green sheets [page 560, Imanaka].
Regarding claim 16, Imanaka discloses the stacking and pressing of 10 green sheets with copper wiring between them to form a laminated body [page 560, Imanaka], the examiner submits that lamination is a recognized method of 3D printing and as discussed above the copper and green sheets can treated as shrinking interface compositions, which meets the limitation of a three dimensionally printed object before sintering.
Regarding claim 17, Imanaka discloses:
The use of alumina and borosilicate glass powders to make green sheets and screen printing copper paste onto the sheets to make copper wiring [page 560, Imanaka], the examiner submits that it is well known in the art that copper paste comprises copper powder/particles as would have been recognized by one of ordinary skill.
The stacking and pressing of ten green sheets [page 560, Imanaka], the examiner interprets that the copper can then be viewed as the second material composition with the green sheets as the first material composition, or that the green sheets can be viewed as the second material composition with the copper as the first material composition.  The examiner submits that said stacking of Imanaka reasonably meets a three dimensionally printed part.  The examiner submits that the copper layered between the green sheets can be viewed as an interface layer between the green sheets or the stacked green sheets can be viewed as an interface layer between the copper layers, wherein the interface layer facilitates separation between either copper or green sheet layers by being disposed between them, wherein the copper or green sheet layers separated by the interface layer can be treated as two or more regions or separated subparts of the first material composition.  Imanaka discloses that after stacking of the layers they are fired/sintered wherein the layers remain separated [Figure 2, Imanaka].
The shrinkage rates of the copper paste and glass/alumina composite from firing [page 561, Figure 1, Imanaka] showing that depending on firing temperature, the copper paste or the glass/alumina composite can have a higher shrinkage rate than the other.  The examiner submits that shrinkage rates are equivalent to volume reductions.
Regarding the limitation “wherein the second material composition exhibits a volume reduction that is a fraction of the volume reduction of the first material composition sufficient to ameliorate a distortion or a cracking that would occur in the first material composition without the volume reduction” the examiner notes that this is an instance of functional language that merely requires the second material composition to exhibit volume reduction that is closer to the volume reduction of the first material composition than if the second material composition exhibited zero volume reduction after thermal processing.  See MPEP 2173.05(I).  The examiner notes that distortions and cracking occur due to differences between the shrinkage rates [pages 2-3, instant spec].  From Figure 1 of Imanaka it can be seen that if either the copper paste or the green sheet consistently exhibited zero shrinkage while the other exhibited the shrinkage shown in Figure 1, then there would be a greater difference between the shrinkages of the copper paste and green sheet, therefore the examiner submits that the first material composition of Imanaka exhibits a volume reduction that is sufficient to ameliorate a distortion or a cracking in the second material composition that would occur without the volume reduction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka et al. (Influence of Shrinkage Mismatch between Copper and Ceramics on Dimensional Control of the Multilayer Ceramic Circuit Board).
Regarding claim 4 the examiner notes that the recitation of “after sintering the resultant shrinkage of the interface layer is between about 3% and about 27%” is a product-by-process limitation which, upon further consideration, merely imparts a structure that is capable of shrinking between 3-27% volume after sintering.  See MPEP 2113.  This is met by the disclosure of Imanaka because Imanaka discloses compositions that meet the instant claims (see above).  Nonetheless, Imanaka discloses shrinkage rates for the interface compositions ranging between 0-17.2% shrinkage [page 561, Figure 1, Imanaka].  The examiner notes that the overlap between the disclosed shrinkage rates of Imanaka and those of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I)
Claim 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka et al. (Influence of Shrinkage Mismatch between Copper and Ceramics on Dimensional Control of the Multilayer Ceramic Circuit Board) herein Imanaka, in view of Iji et al. (Flame resistant glass-epoxy printed wiring boards with no halogen or phosphorous compounds) herein Iji.
Regarding claim 10, as discussed above Imanaka anticipates claim 2, however Imanaka does not disclose the use of metal hydroxide particles.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Iji discloses testing the addition of metal hydroxide powders to laminate-type printed wiring boards [page 176, Iji] and that aluminum hydroxide in the resin part of the board improved the flame-resistance of the board [page 181, Iji].  Therefore, it would have been obvious to one of ordinary skill to modify the wiring boards of Imanaka with the process of Iji by using hydroxide particles in the green sheets to improve flame resistance.
Regarding claim 15, as discussed above Imanaka discloses the use of a binder during the production of the green sheets however does not disclose specifically what type of binder is used.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Iji discloses that the use of phenol aralkyl-type epoxy-resin provide good flame resistance [page 178, Iji].  Therefore, it would have been obvious to one of ordinary skill to modify the wiring boards of Imanaka with the process of Iji by using phenol aralkyl-type epoxy-resin as the binder to improve flame resistance.
Claim 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka et al. (Influence of Shrinkage Mismatch between Copper and Ceramics on Dimensional Control of the Multilayer Ceramic Circuit Board) in view of Hayashida (JP2015135933A, machine translation referred to herein).
Regarding claim 11, as discussed above Imanaka anticipates claim 2 but does not specify the use of iron, nickel, cobalt, chromium, indium, manganese, vanadium, yttrium, zinc, or combinations thereof as the interface composition, however Hayashida teaches that nickel, cobalt, chromium, manganese, indium, and alloys thereof are equivalents of copper for the conductive wiring of circuit boards [0030, Hayashida].  The examiner notes that the use of an equivalent substitution is prima facie evidence of obviousness and so it would have been obvious to one skilled in the art to use nickel, cobalt, chromium, manganese, indium, and alloys thereof in place of copper for the circuit boards of Imanaka.  See MPEP 2144.06(II). 
Regarding claim 12, as discussed above it would be obvious to one skilled in the art to use nickel, cobalt, chromium, manganese, indium, and alloys thereof in place of copper for the circuit boards of Imanaka as taught by Hayashida, Imanaka does not discloses a copper particle sized however Hayashida discloses that the metallic particles preferably have a size of 2-3 µm [0029, Hayashida].  It would have been obvious to one skilled in the art to use the preferred particle size of Hayashida when performing the substitution for the metals of claim 11.
Regarding claim 13, as discussed above Imanaka discloses the use of copper as an interface material.  Hayashida teaches that copper, silver, tin, platinum, gold, palladium, tungsten, chromium, cobalt, chromium, titanium, aluminum, and molybdenum and alloys thereof are equivalents of copper for the wiring of circuit boards [0030, Hayashida].  The examiner notes that the use of an equivalent substitution is prima facie evidence of obviousness and so it would have been obvious to one skilled in the art to use copper, silver, tin, platinum, gold, palladium, tungsten, chromium, cobalt, chromium, titanium, aluminum, and molybdenum and alloys thereof in place of copper for the circuit boards of Imanaka.  See MPEP 2144.06(II).
Regarding claim 15, as discussed above Imanaka anticipates claim 14 and discloses the use of a binder during the production of the green sheets however does not disclose specifically what type of binder is used.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Hayashida teaches that when making a printed circuit board, resin is used for insulation with preferable options including epoxy [0033, Hayashida].  Hayashida also discloses the use of a cellulose-based thickener for delivering metallic particles in the form of ink [0029, Hayashida] and so these are recognized equivalents of binders for printing the green sheets and wiring of circuit boards.  The examiner notes that the use of an equivalent substitution is prima facie evidence of obviousness and so it would have been obvious to one skilled in the art to use a cellulose-based binder for use in the copper paste and/or an epoxy binder for use in the green sheets of Imanaka.  See MPEP 2144.06(II).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 8, 13, and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6 of copending Application No. 16/438,087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examiner submits that the scope of the copending claims is broader than that of the instantly claimed subject matter.  Specifically, the examiner notes that claims 1, 7, 8, and 13 of the instant application disclose an interface layer between that facilitates separation between two three-dimensionally printed parts after sintering wherein the interface layer can consist of a combination of ceramics and metals specifically including zirconia, alumina, steel, titanium, aluminum, tungsten, silica, and metal alloys which the examiner interprets to include the specified cermet and glass materials as claimed by claims 1, 3, and 6 of the copending application for use in an interface composition that facilitates separation between a support structure and a printed object and undergoes a sintering process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
Applicant argues that the 112b rejection over the term “the printed powder composition” in claim 1 being unclear if it is referring to just one of the printed powder part compositions or multiple is moot in light of the amendments to claim 1.  The examiner cannot concur.  The term “the printed powder composition” has not been changed to either specify a single powder part composition or to refer to two or more powder part compositions.
Applicant argues that the amendments to claims 1 and 17 overcome the 102 rejections to claims 1 and 17 and thus further overcome the 102 and 103 rejections to all dependent claims.  The examiner cannot concur.  As discussed above, the amended limitations are still anticipated by Imanaka.  
Specifically, the examiner interprets the term “provides an interface layer facilitating separation of” to be met by the interface layer merely keeping the powder part compositions separate in view of the specification [page 7 lines 5-14, page 9 lines 26-31, page 20 lines 18-25, Figure 19, Figures 25-26, instant spec] because the wording says that the interface layer provides separation between two parts, Figure 19 shows that the interface composition provides separation between two parts, and Figures 25-26 show that the interface layer remains after sintering rather than being removed while keeping two parts separate.  The examiner notes that in regards to Imanaka, the copper layered between the green sheets can be viewed as an interface layer between the green sheets or the stacked green sheets can be viewed as an interface layer between the copper layers, wherein the interface layer facilitates separation between either copper or green sheet layers by being disposed between them.  Imanaka discloses that after stacking of the layers they are fired/sintered wherein the layers remain separated [Figure 2, Imanaka].  Because the copper layers act to keep the green sheet layers separated and the green sheet layers keep copper layers separated both before and after thermal processing, one of ordinary skill in the art would view both the copper and green sheet layers of Imanaka as facilitating separation.
Specifically, the recitations “wherein the powder of the interface composition exhibits a volume reduction that is a fraction of the volume reduction of the printed powder composition sufficient to ameliorate a distortion or a cracking in the two or more printed powder part compositions that would occur without the volume reduction” and “wherein the second material composition exhibits a volume reduction that is a fraction of the volume reduction of the first material composition sufficient to ameliorate a distortion or a cracking that would occur in the first material composition without the volume reduction” are instances of functional language that merely require that the composition of the interface layer exhibit a volume reduction rate that is closer to the reduction rate of the first material composition and the two or more printed powder parts than if the interface layer had zero volume reduction, because as taught by the instant specification distortions and cracking occur due to differences between the shrinkage rates [pages 2-3, instant spec].  From Figure 1 of Imanaka it can be seen that as the shrinkage rate of one material increases, the shrinkage rate of the other increases as well, which keeps the difference between the shrinkage rates of the materials to be less than if the material with the lower shrinkage rate had a shrinkage rate of zero.  Because there is less of a shrinkage rate difference due to the shrinkage rate of the interface/first material composition, this means there will be less distortions and cracking and thus meets the limitation of ameliorating a distortion or cracking that would occur without the volume reduction.
Applicant argues that the amendments to claim 1 overcome the double patenting rejection.  The examiner cannot concur.  The examiner notes that the copending application has been amended to specify that the interface layer undergoes a sintering process and facilitates separation between an object and a support structure.  Although the claims of the copending application do not specify ameliorating a distortion or cracking or a volume reduction, the examiner notes that the copending application teaches the use of overlapping materials used in 3D printing and so would be expected to exhibit the same amelioration effect and volume reduction as interface layer instantly claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734